PER CURIAM.
This is an appeal from a summary final judgment entered against the defendant-appellant which awards money damages to the plaintiff-appellee. The complaint alleged causes of action for an accounting, breach of a joint venture agreement, civil theft, fraud, and unjust enrichment. The defendant was not present at the hearing on the summary judgment motion.
We reverse, first, because the record does not establish that the defendant received copies of either the Motion for Summary Judgment or the Notice of Hearing, Mondestin v. Duval Fed. Sav. and Loan Ass’n, 500 So.2d 580 (Fla. 4th DCA 1986), and, second, because the plaintiff failed to disprove opposing affirmative defenses or establish that said defenses were insufficient as a matter of law. Elkins v. Barbella, 603 So.2d 726 (Fla. 4th DCA 1992).
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
LETTS and POLEN, JJ., and ALDERMAN, JAMES E., Senior Justice, concur.